[Cite as Bradshaw v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-4841.]



                                                       Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




GARVIN BRADSHAW                                                   Case No. 2008-07888

       Plaintiff                                                  Judge Joseph T. Clark
                                                                  Magistrate Anderson M. Renick
       v.

                                                                  JUDGMENT ENTRY
OHIO DEPARTMENT OF REHABILITATION
AND CORRECTION

       Defendant


        {¶1} On May 18, 2011, the magistrate issued a decision recommending
judgment for defendant.
        {¶2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).” Plaintiff filed objections on May 25, 2011. Plaintiff, however, did not
attach a certificate of service with said objections nor did he separately file proof of
service with the court.
        {¶3} Civ.R. 5 provides in relevant part:
        {¶4} “(A) Except as otherwise provided in these rules, * * * every written motion
other than one which may be heard ex parte, and every written notice, appearance,
demand, offer of judgment, and similar paper shall be served upon each of the parties. *
**
        {¶5} “* * *
        {¶6} “(D) * * * Papers filed with the court shall not be considered until proof of
service is endorsed thereon or separately filed. The proof of service shall state the date
and manner of service and shall be signed in accordance with Civ.R. 11.”
Case No. 2008-07888                         -2-                                     ENTRY

         {¶7} As stated above, plaintiff has not complied with the requirements of Civ.R.
5(D). Therefore, the court will proceed as if no objections have been filed.
         {¶8} The court determines that there is no error of law or other defect evident on
the face of the magistrate’s decision.      Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.



                                           _____________________________________
                                           JOSEPH T. CLARK
                                           Judge

cc:


Jennifer A. Adair                             Garvin Bradshaw, #467-001
Assistant Attorney General                    Southern Ohio Correctional Facility
150 East Gay Street, 18th Floor               P.O. Box 45699
Columbus, Ohio 43215-3130                     Lucasville, Ohio 45699

LP/dms

Filed July 28, 2011
To S.C. reporter September 22, 2011